Opinion by
Quinan, J.
§ 934. Husband and wife; cannot be partners in mercantile business. The law of this state does not recognize commercial partnerships between husband and wife. It is the duty of the courts to repudiate such a relation between man and wife, as the marital relation has become sufficiently complicated already, without adding that of mercantile partnership or anything like it. [Wallace v. Finberg, 46 Tex. 44.]
§ 935. Husband and wife; judgment against tvife. The husband is a necessary party to any judgment ren*526dered against the wife. [Pas. Dig. 4644, 4646; R. S. 2855-2857; Taylor v. Murphy, 50 Tex. 291.]
May 22, 1880.
§ 93G. Married woman;- liability of, for debt. A married woman who conducts a mercantile business in her own name, or who is a member of a mercantile firm, is not liable for goods sold to her or to the firm to carry on such business. Such a debt is not for necessaries furnished herself or family, and is not incurred for the benefit of her separate property. [Wallace v. Finberg, 46 Tex. 44.]
Reversed and remanded.